Citation Nr: 1822948	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-32 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis, to include as due to asbestos exposure.  

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance, or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to August 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board notes that the Veteran died in June 2015.  In July 2015, the Veteran's surviving spouse, the appellant, filed a VA Form 21-0847, Request for Substitution, which was granted by the RO.  The appellant died in November 2016.  In March 2017, VA received a VA Form 21-0847, Request for Substitution, by the Veteran's son.  However, the RO has refused to make a substitution determination regarding the Veteran's son's Request for Substitution.  As such, the Board does not have jurisdiction to decide the issues on appeal.  
 

FINDINGS OF FACT

1.  On July 28, 2015 the Board was notified by the RO in Boise, Idaho that the Veteran died in June 2015.

2.  On November 23, 2016 the Board was notified by the RO in Boise, Idaho, that the appellant died in November 2016.


CONCLUSIONS OF LAW

1.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal for entitlement to service connection for pulmonary fibrosis, to include as due to asbestos exposure at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal for entitlement to SMC based on the need for regular aid and attendance, or by reason of being housebound.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits as to each issue has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of each issue on appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of the issues on appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010 (a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b) (2017). 


ORDER

The appeal for entitlement to service connection for pulmonary fibrosis, to include as due to asbestos exposure is dismissed.  

The appeal for entitlement to SMC based on the need for regular aid and attendance, or by reason of being housebound is dismissed.




		
Lana K. Jeng
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


